DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 3/2/2022.  This Action is made FINAL.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 20 are pending and they are presented for examination.  

Response to Amendment

Applicant's arguments with respect to claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 5, 7, 8, 12, 15, 18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claim 15) recites the limitation "the pool of resource units".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the pool of resource units is being referred to a pool of available resource units or another pool of resource units.

Claim 1 (similarly claim 8) recites “randomly select the requested number of resource units from the determined subset of the pool”.  The examiner is unclear how a random selection can be made if the subset of resource units comprises one resource or if the number of resource units within the subset is equal to the requested number of resource units.  

Claim 5 (similarly claim 18) recites the limitation "the second pool of resource units".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the second pool of resource units is being referred to a second pool of available resource units or another pool of resource units.

Claim 5 (similarly claims 12 and 18) recites “randomly select the second requested number of resource units from the determined subset…”.  The examiner is unclear how a random selection can be made if the subset of the second pool of resource units comprises one resource or if the number of resource units within the subset of the second pool is equal to the second requested number of resource units.  

Claim 7 (similarly claim 20) recites the limitation “the pool of resource units” and "the second pool of resource units".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the pool of resource units and the second pool of resource units is/are being referred to a pool of available resource units or a second pool of available resource units or another pool of resource units.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zu et al. (Pub 20210117220) (hereafter Zu) in view of Jain et al. (Pub 20170199769) (hereafter Jain) and further in view of Clay et al. (Pub 20130304923) (hereafter Clay).

As per claim 1, Zu teaches:
A system comprising: 
a memory storing processor-executable process steps; and
a processing unit to execute the processor-executable process steps to: 
receive a request to create a virtual machine associated with a requested number of resource units of each of a plurality of resource types; ([Paragraph 7], The method includes: receiving an instruction to create the virtual machine and/or the container, wherein the instruction includes parameters of the virtual machine and/or the container…  [Paragraph 9], In the above method, the parameters of the virtual machine and/or the container includes resource requirements and computing resource utilization mode of the virtual machine and/or the container…)  
determine, for each of the plurality of resource types, a pool of available resource units; 
determine, for each of the plurality of resource types, a subset of the pool of resource units of the resource type based on utilization information indicative of total 
for each of the plurality of resource types, randomly select the requested number of resource units from the determined subset of the pool of available resource units of the resource type; and 
allocate the selected resource units of each of the plurality of resource types to the virtual machine. ([Paragraph 126], After the cloud unified interface issues an instruction to create a virtual machine, the unified resource scheduling coordinator receives the instruction, and acquires requirements of the virtual machine from the instruction, that is 6 CPUs, 16G memory, 10G hard disk with the type of local storage, and connection network net1…The virtual machine management module finds that computing resources in NUMA node 0 and NUMA node 1 on the computing node 1 meet the requirements of the virtual machine, and randomly selects 6 CPUs, assuming that the numbers of selected CPUs are 0, 1, 2, 3, 6, 7. The numbers 0, 1, 2, and 3 are added to used CPUs of NUMA node 0, its available memory is subtracted by 16G; and the numbers 6 and 7 are added to used CPUs of NUMA node 1. Then the libvirt driver is invoked to acquire 10G local disk space. Then network information is transmitted to the network management module, and the network management module allocates network resources such as appropriate IP address, MAC address, port or the like from net1 to the virtual machine management module.  The virtual machine management module completes creation of the virtual machine based on the resources obtained above, and notifies resource consumption information to the unified resource scheduling coordinator. The unified resource scheduling coordinator reduces the number of 
Although Zu silently discloses pool of resources and resource types. ([Paragraph 126])
However, Zu does not explicitly disclose plurality of resource types and a pool of available resource units;
determine, for each of the plurality of resource types, a subset of the pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the pool of resource units of the resource type; 
randomly selecting from a determined subset of the pool of available resource units;
Clay teaches plurality of resource types and a pool of available resource units. ([Paragraph 51], FIG. 4, host 402 can communicate over a network 412 to dynamically allocate (e.g., an on-demand allocation) for various types of computing resources described and/or made available via a resource pool 414. Resource pool 414 may include a variety of types of computing resources such as, but not limited to, storage resources, memory resources, processing power resources, and networking resources.  [Paragraph 53], FIG. 4, reserved resource data 420 includes one or more reservation keys 430 that are assigned and/or otherwise correspond to a particular set of reserved resources. For example, in the embodiment illustrated in FIG. 4, a particular set 432 of reserved resources, which may include certain memory capacity resources, 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Zu wherein a request to create a virtual machine is received associated with number/amount of resource of different resource types (i.e. resource requirements) and resources for each type of resource are randomly selected and assigned/allocated to the virtual machine, into teachings of Clay wherein a resource pools comprises pool of resources based on type, because this would enhance the teachings Zu wherein by providing a resource pool by type of resources, it allows granular control of resources based on type and amount of resources, therefore, a user can request a particular amount of each resource type and 
However, Zu and Clay do not explicitly disclose Jain teaches determine, for each of the plurality of resource types, a subset of the pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the pool of resource units of the resource type; 
Jain teaches determine, for each of the plurality of resource types, a subset of the pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the pool of resource units of the resource type; ([Paragraph 28], The group of components may include one or more of a processor component, a memory component, a storage component, or an input-output (I/O) component. In embodiments, the set of wear-leveling data may include a set of wear-scores that indicate a set of historical utilization ages (e.g., of the set of hosts). The set of wear-leveling data for the set of hosts may also include a group of component wear-leveling data for the group of components of the set of hosts. [Paragraph 27], Resource imbalances such as these can lead to early hardware failure as particular hardware resources are placed under heavy workloads. Accordingly, aspects of this disclosure are directed toward placing assets on hosts based on the degree of wear (e.g., wear level) of the host. By placing assets on lesser used hosts, the risk of hardware failure arising from resource imbalance may be reduced. Placement of assets based on host wear levels may be associated with benefits such as prolonged hardware service life, favorable resource distribution and 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Zu and Clay wherein a request to create a virtual machine is received associated with number/amount of resource of different resource types (i.e. resource requirements) and resources from a pool of resources for each type of resource are randomly selected and assigned/allocated to the virtual machine, into teaching of Jain wherein a subset of resource units selected from each resource type based on wear level (e.g. total executed operation) and resource units are allocated to virtual machine, because this would enhance the teachings of Zu and Clay wherein by determining a subset of resource units for each resource type based on wear level of resources, resource imbalances due to excessive wear can be minimized.  Furthermore, by allocating the virtual machine to a lesser worn/lower wear level resource units by preferencing 

As per claim 4, rejection of claim 1 is incorporated:
Jain teaches wherein the utilization information associated with a resource unit of a resource type comprises at least one of total operation time, and computation intensity. ([Paragraph 28], The group of components may include one or more of a processor component, a memory component, a storage component, or an input-output (I/O) component. In embodiments, the set of wear-leveling data may include a set of wear-scores that indicate a set of historical utilization ages (e.g., of the set of hosts). The set of wear-leveling data for the set of hosts may also include a group of component wear-leveling data for the group of components of the set of hosts.)
Clay also teaches ([Paragraph 25], Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service.)
Zu also teaches ([Paragraph 104], For each NUMA node, the number of available CPUs is i.sub.cpu, and the total number of CPUs is sum.sub.cpu, the amount of available memories is i.sub.mem, the total amount of memories is sum.sub.mem, and a utilization rate of the NUMA node is thus (i.sub.cpu/sum.sub.cpu+i.sub.mem/sum.sub.mem)/2.)

As per claim 5, rejection of claim 1 is incorporated:
wherein the pool of available resource units is associated with a first computer server, and the processing unit to execute the processor-executable process steps to: 
receive a second request to create a second virtual machine associated with a second requested number of resource units of each of the plurality of resource types; ([Paragraph 7], The method includes: receiving an instruction to create the virtual machine and/or the container, wherein the instruction includes parameters of the virtual machine and/or the container…  [Paragraph 9], In the above method, the parameters of the virtual machine and/or the container includes resource requirements and computing resource utilization mode of the virtual machine and/or the container…)  
determine, for each of the plurality of resource types, a second pool of available resource units associated with a second computer server; 
determine, for each of the plurality of resource types, a subset of the second pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the second pool of resource units of the resource type;
for each of the plurality of resource types, randomly select the second requested number of resource units from the determined subset of the second pool of available resource units of the resource type; and ([Paragraph 126], After the cloud unified interface issues an instruction to create a virtual machine, the unified resource scheduling coordinator receives the instruction, and acquires requirements of the virtual machine from the instruction, that is 6 CPUs, 16G memory, 10G hard disk with the type of local storage, and connection network net1…The virtual machine 
allocate the selected second requested number of resource units of each of the plurality of resource types to the second virtual machine, wherein allocation of the selected resource units of each of the plurality of resource types to the virtual machine comprises transmission of an instruction to a first hypervisor of the first computer server, and wherein allocation of the selected second requested number of resource units of each of the plurality of resource types to the second virtual machine comprises transmission of a second instruction to a second hypervisor of the second computer server. ([Paragraph 126], After the cloud 
Clay teaches plurality of resource types and a second pool of available resource units. ([Paragraph 51], FIG. 4, host 402 can communicate over a network 
determine, for each of the plurality of resource types, a subset of the second pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the second pool of resource units of the resource type; ([Paragraph 28], The group of components may include one or more of a processor component, a memory component, a storage component, or an input-output (I/O) component. In embodiments, the set of wear-leveling data may include a set of wear-scores that indicate a set of historical utilization ages (e.g., of the set of hosts). The set of wear-leveling data for the set of hosts may also include a group of component wear-leveling data for the group of components of the set of hosts. [Paragraph 27], Resource imbalances such as these can lead to early hardware failure as particular hardware resources are placed under heavy workloads. Accordingly, aspects of this disclosure are directed toward placing assets on hosts based on the degree of wear (e.g., wear level) of the host. By placing assets on lesser used hosts, the risk of hardware failure arising from resource imbalance may be reduced. Placement of assets based on host wear levels may be associated with benefits such as prolonged hardware service life, favorable resource distribution and hardware accessibility, performance and efficiency.  [Paragraph 73], The placement arrangement may be determined based on the set of wear-leveling data. Generally, the placement arrangement may include a configuration for deployment of various virtual machines (e.g., to a plurality of hosts). An example placement arrangement may prioritize accommodation of assets to hosts that have lower wear levels (e.g., associated with longer remaining usage life spans). Further, an operational priority (e.g., rank or preference of available resources) of one or more assets that is 

As per claim 7, rejection of claim 5 is incorporated:
Jain teaches wherein determination of the subset of the pool of resource units and the subset of the second pool of resource units for each of the plurality of resource types is based on at least one of total operation time, and computation intensity. ([Paragraph 28], The group of components may include one or more of a processor component, a memory component, a storage component, or an input-output (I/O) component. In embodiments, the set of wear-leveling data may include a set of wear-scores that indicate a set of historical utilization ages (e.g., of the set of hosts). The set of wear-leveling data for the set of hosts may also include a group of component wear-leveling data for the group of components of the set of hosts. [Paragraph 27], Resource imbalances such as these can lead to early hardware failure as particular hardware resources are placed under heavy workloads. Accordingly, aspects of this disclosure are directed toward placing assets on hosts based on the degree of wear (e.g., wear level) of the host. By placing assets on lesser used hosts, the risk of hardware failure arising from resource imbalance may be reduced. Placement of assets based on host wear levels may be associated with benefits such as prolonged hardware service life, favorable resource distribution and hardware accessibility, performance and efficiency.  [Paragraph 73], The placement arrangement may be determined based on the set of wear-leveling data. Generally, the placement 
Clay also teaches ([Paragraph 25], Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service.)
Zu also teaches ([Paragraph 104], For each NUMA node, the number of available CPUs is i.sub.cpu, and the total number of CPUs is sum.sub.cpu, the amount of available memories is i.sub.mem, the total amount of memories is sum.sub.mem, and a utilization rate of the NUMA node is thus (i.sub.cpu/sum.sub.cpu+i.sub.mem/sum.sub.mem)/2.)

As per claims 8, 11, 12 and 14.  These are method claims corresponding to the system claims 1, 4, 5 and 7.  Therefore, rejected based on similar rationale.

As per claim 15, Zu teaches:
A system comprising: 
a plurality of computer servers, each of the plurality of computer servers comprising one or more resource units of each of a plurality of resource types; 
a resource manager to: 
receive a request to create a virtual machine associated with a requested number of resource units of each of a plurality of resource types; ([Paragraph 7], The method includes: receiving an instruction to create the virtual machine and/or the container, wherein the instruction includes parameters of the virtual machine and/or the container; selecting a first computing node from physical nodes according to the parameters;  [Paragraph 9], In the above method, the parameters of the virtual machine and/or the container includes resource requirements and computing resource utilization mode of the virtual machine and/or the container…)  
determine, for each of the plurality of resource types, a pool of available resource units of a first one of the plurality of computer servers; 
determine, for each of the plurality of resource types, a subset of the pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the pool of resource units of the resource type;
for each of the plurality of resource types, randomly select the requested number of resource units from the determined subset of the pool of available resource units of the resource type; and 
allocate the selected resource units of each of the plurality of resource types to the virtual machine; and ([Paragraph 126], After the cloud unified interface issues an instruction to create a virtual machine, the unified resource scheduling 
a usage monitor to: 
monitor usage of the virtual machine; 
generate usage information based on the monitored usage; and 
transmit the usage information to the resource manager. ([Paragraph 104], For each NUMA node, the number of available CPUs is i.sub.cpu, and the total number 
Although Zu silently discloses pool of resources and resource types. ([Paragraph 126])
However, Zu does not explicitly disclose plurality of resource types and a pool of available resource units; and
determine, for each of the plurality of resource types, a subset of the pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the pool of resource units of the resource type;
Clay teaches plurality of resource types and a pool of available resource units. ([Paragraph 51], FIG. 4, host 402 can communicate over a network 412 to dynamically allocate (e.g., an on-demand allocation) for various types of computing resources described and/or made available via a resource pool 414. Resource pool 414 may include a variety of types of computing resources such as, but not limited to, storage resources, memory resources, processing power resources, and networking resources.  [Paragraph 53], FIG. 4, reserved resource data 420 includes one or more reservation keys 430 that are assigned and/or otherwise correspond to a particular set of reserved resources. For example, in the embodiment illustrated in FIG. 4, a particular set 432 of reserved resources, which may include certain memory capacity resources, processor resources, data storage resources, networking resources, etc., is assigned a particular reservation key 430. In FIG. 4, the various sets 432 of reserved resources are 
Clay also teaches a usage monitor to: 
monitor usage of the virtual machine; 
generate usage information based on the monitored usage; and 
transmit the usage information to the resource manager. ([Paragraph 25], Resource usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service.)
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Zu wherein a request to create a virtual machine is received associated with number/amount of resource of different resource types (i.e. resource requirements) and resources for each type of resource are randomly selected and assigned/allocated to the virtual machine, into teachings of Clay wherein a resource pools comprises pool of resources based on type, 
However, Zu and Clay do not explicitly disclose determine, for each of the plurality of resource types, a subset of the pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the pool of resource units of the resource type;
Jain teaches determine, for each of the plurality of resource types, a subset of the pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the pool of resource units of the resource type; ([Paragraph 28], The group of components may include one or more of a processor component, a memory component, a storage component, or an input-output (I/O) component. In embodiments, the set of wear-leveling data may include a set of wear-scores that indicate a set of historical utilization ages (e.g., of the set of hosts). The set of wear-leveling data for the set of hosts may also include a group of component wear-leveling data for the group of components of the set of hosts. [Paragraph 27], Resource imbalances such as these can lead to early hardware failure as particular hardware resources are placed under heavy workloads. Accordingly, aspects of this disclosure are directed toward placing assets on hosts based on the degree of wear (e.g., wear level) of the host. By placing assets on lesser used hosts, the risk of hardware failure arising from resource imbalance may be 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Zu and Clay wherein a request to create a virtual machine is received associated with number/amount of resource of different resource types (i.e. resource requirements) and resources from a pool of resources for each type of resource are randomly selected and assigned/allocated to the virtual machine, into teaching of Jain wherein a subset of resource units selected from each resource type based on wear level (e.g. total executed operation) and resource units are allocated to virtual machine, because this would enhance the teachings of Zu and Clay wherein by determining a subset of resource units for each resource type based on wear level of resources, resource imbalances due to excessive wear can be minimized.  Furthermore, by allocating the 

As per claim 18, rejection of claim 15
Zu teaches the resource manager further to: 
receive a request to create a second virtual machine associated with a second requested number of resource units of each of the plurality of resource types; ([Paragraph 7], The method includes: receiving an instruction to create the virtual machine and/or the container, wherein the instruction includes parameters of the virtual machine and/or the container…  [Paragraph 9], In the above method, the parameters of the virtual machine and/or the container includes resource requirements and computing resource utilization mode of the virtual machine and/or the container…)  
determine, for each of the plurality of resource types, a second pool of available resource units of a second one of the plurality of computer servers; 
determine, for each of the plurality of resource types, a subset of the second pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the second pool of resource units of the resource type;
for each of the plurality of resource types, randomly select the second requested number of resource units from the subset of the second pool of available resource units of the resource type; and ([Paragraph 126], After the cloud unified interface issues an instruction to create a virtual machine, the unified resource 
allocate the selected second requested number of resource units of each of the plurality of resource types to the second virtual machine; and 
([Paragraph 126], After the cloud unified interface issues an instruction to create a virtual machine, the unified resource scheduling coordinator receives the instruction, and acquires requirements of the virtual machine from the instruction, that is 6 CPUs, 
the usage monitor further to: 
monitor usage of the second virtual machine; 
generate second usage information based on the monitored usage of the second virtual machine; and ([Paragraph 104], For each NUMA node, the number of 
transmit the second usage information to the resource manager.
Clay teaches plurality of resource types; a second pool of available resource units and monitor usage, generate second usage information and transmit the second usage information. ([Paragraph 51], FIG. 4, host 402 can communicate over a network 412 to dynamically allocate (e.g., an on-demand allocation) for various types of computing resources described and/or made available via a resource pool 414. Resource pool 414 may include a variety of types of computing resources such as, but not limited to, storage resources, memory resources, processing power resources, and networking resources.  [Paragraph 53], FIG. 4, reserved resource data 420 includes one or more reservation keys 430 that are assigned and/or otherwise correspond to a particular set of reserved resources. For example, in the embodiment illustrated in FIG. 4, a particular set 432 of reserved resources, which may include certain memory capacity resources, processor resources, data storage resources, networking resources, etc., is assigned a particular reservation key 430. In FIG. 4, the various sets 432 of reserved resources are identified as set.sub.1 432.sub.1, set.sub.2 432.sub.2, through set.sub.n 432.sub.g. Correspondingly, reservation keys 430 includes a key for each set 432 of reserved resources (key 430.sub.1 for set.sub.1 432.sub.1, key 430.sub.2 for set.sub.2 432.sub.2, etc.). In some embodiments, management application 408 is configured to generate and/or otherwise derive a key 430 to assign to 
Jain teaches determine, for each of the plurality of resource types, a subset of the second pool of resource units of the resource type based on utilization information indicative of total executed operations of each resource unit of the second pool of resource units of the resource type; ([Paragraph 28], The group of components may include one or more of a processor component, a memory component, a storage component, or an input-output (I/O) component. In embodiments, the set of wear-leveling data may include a set of wear-scores that indicate a set of historical utilization ages (e.g., of the set of hosts). The set of wear-leveling data for the set of hosts may also include a group of component wear-leveling data for the group of components of the set of hosts. [Paragraph 27], Resource imbalances such as these can lead to early hardware failure as particular hardware resources are placed under heavy workloads. Accordingly, aspects of this disclosure are directed toward placing assets on hosts based on the degree of wear (e.g., wear level) of the host. By placing assets on lesser used hosts, the risk of hardware failure arising from resource 

As per claim 20, rejection of claim 18 is incorporated:
Jain teaches wherein determination of the subset of the pool of resource units and the subset of the second pool of resource units for each of the plurality of resource types is based on usage information associated with one or more virtual machines to which the subset of the pool of resource units and the subset of the second pool of resource units were previously allocated. ([Paragraph 28], The group of components may include one or more of a processor component, a memory component, a storage component, or an input-output (I/O) component. In embodiments, the set of wear-leveling data may include a set of wear-scores that indicate a set of historical utilization ages (e.g., of the set of hosts). The set of wear-

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONG U KIM/Primary Examiner, Art Unit 2196